DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a device, classified in A61B2017/00606.
II. Claims 15-20, drawn to a method, classified in A61B2017/00641.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice another and materially different process. For example, instead of performing a method for closing a fistula between first and second vascular vessels, the device can be deployed in a hollow lumen or organ for closing or collapsing an opening or space therein.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their

(b) the inventions have acquired a separate status in the art due to their
recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching 
different classes/subclasses or electronic resources, or employing different search queries);
(d) the prior art applicable to one invention would not likely be applicable to
another invention.
This application contains claims directed to the following patentably distinct species:
1. Figures 1-4
2. Figures 5-8
3. Figures 9-17
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
.
During a telephone conversation with Jennifer Hayes on 12/15/2020 a provisional election was made without traverse to prosecute the invention of Group I, Species 1, claims 1, 2, and 4-6. Affirmation of this election must be made by applicant in replying to this Office action. Claims 3 and 7-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1, 2, and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCaffrey (US Pub. No. 2014/0114346).
McCaffrey discloses a closure device (10; for example, see Figures 1A-2D) comprising a first planar disk (100) configured to be delivered to a first vascular vessel using a catheter (for example, see paragraph 8 disclosing that the disks are configured to be compressed within a catheter for delivery, wherein such configuration enables the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fortson (US Patent No. 9,414824) discloses a closure device (110) comprising a first planar disk (110a), a second planar disk (110b), and a compression element (120), wherein the first planar disk and the second planar disk are disposed in parallel planes and have a common axis (for example, see Figure 1).
VanTassel (US Patent No. 6,652,556) discloses a closure device (for example, see Figure 17) comprising a first planar disk (130), a second planar disk (40), and a compression element (90), wherein the first planar disk and the second planar disk are disposed in parallel planes and have a common axis (for example, see Figure 17).
Djurivic (US Pub. No. 2011/0098681) discloses a closure device (for example, see Figure 3) comprising a first planar disk (7), a second planar disk (6), and a compression element (5), wherein the first planar disk and the second planar disk are disposed in parallel planes and have a common axis (for example, see Figure 3).
Ebner (US Pub. No. 2011/0196420) discloses a closure device (for example, see Figure 7) comprising a first planar disk (210), a second planar disk (220), and a compression element (130), wherein the first planar disk and the second planar disk are disposed in parallel planes and have a common axis (for example, see Figure 7).
Blom (US Pub. No. 2012/0046690) discloses a closure device (for example, see Figures 1, 2, and 4) comprising a first planar disk (28), a second planar disk (24), and a compression element (34), wherein the first planar disk and the second planar disk are 
Obermiller (US Pub. No. 2012/0218201) discloses a closure device (for example, see Figure 1) comprising a first planar disk (25), a second planar disk (27), and a compression element (22), wherein the first planar disk and the second planar disk are disposed in parallel planes and have a common axis (for example, see Figure 1).
Tevaearai (WO 99/40849) discloses a closure device (for example, see Figure 4) comprising a first planar disk (1), a second planar disk (3), and a compression element (6), wherein the first planar disk and the second planar disk are disposed in parallel planes and have a common axis (for example, see Figure 4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MELANIE R TYSON/
Primary Examiner, Art Unit 3771         
April 1, 2021